UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8481


WALI FARAD MUHAMMAD BILAL,

                  Petitioner - Appellant,

             v.

STATE OF NORTH CAROLINA,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:06-cv-00082-GCM)


Submitted:    March 16, 2009                 Decided:   March 25, 2009


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wali Farad Muhammad Bilal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wali Farad Muhammad Bilal seeks to appeal the district

court’s order dismissing as untimely Bilal’s 28 U.S.C. § 2254

(2006) petition.      We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

            In actions in which the United States is not a party,

litigants   are   accorded     thirty       days    after   the   entry   of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                This appeal period

is “mandatory and jurisdictional.”                 Browder v. Dir., Dep’t of

Corr.,   434 U.S. 257,    264   (1978)     (quoting     United   States    v.

Robinson, 361 U.S. 220, 229 (1960)).

            The district court’s order was entered on the docket

on September 8, 2008.        The notice of appeal was filed on October

23, 2008.      Because Bilal failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      DISMISSED



                                        2